DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “controller” in Claims 1-6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 8 and system Claim 15.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A system comprising: a server comprising: an interface configured to receive, from provider devices, service profiles of maintenance providers, and to receive from a customer device, a service request; and a controller configured to: determine, from among the maintenance providers, candidate maintenance providers capable of fulfilling the service request based on the service profiles; generate a provider page to display data of the service request for a provider device of each of the candidate maintenance providers, and to receive a reply communication to the service request by one or more replying maintenance providers among the candidate maintenance providers; generate a customer page to display, on the customer device, a list of the one or more replying maintenance providers, each entry of the list including a name, the reply communication, and at least one performance metric of each of the one or more replying maintenance providers; generate a communication page to exchange one or more messages between the customer device and at least one replying maintenance provider; receive a selection by the customer device indicating, from among the list of the one or more replying maintenance providers, a selected maintenance provider for performing the service request; generate a booking request for the selected maintenance provider; and in response to receiving acceptance of the booking request by the selected maintenance provider, provide customer contact information to the selected maintenance provider to facilitate performance of the service request.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to commercial interactions including advertising / marketing or sales activities or behaviors (i.e., receiving a customer service request, receiving a reply to the request by a maintenance provider, exchanging messages between customer and provider, selecting a provider for performing the request) of the abstract idea of matching customers with service providers. If a claim limitation, under its broadest reasonable interpretation, relates to commercial interactions including advertising / marketing or sales activities or behaviors, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). In particular, the claim recites the additional elements of a system, a server, an interface, provider and customer devices, a controller, a provider page, a customer page, and a communication page (in addition to the non-transitory CRM and processor of Claim 15). The computer hardware is recited at a high level of generality (i.e., generic computer(s) receiving and transmitting data) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware (a system, a server, an interface, provider and customer devices, a controller, a provider page, a customer page, and a communication page (in addition to the non-transitory CRM and processor of Claim 15)) amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Further, the additional elements of using computer hardware, as noted above, per MPEP 2106.05(d)(ii), are elements that describe well-understood, routine, conventional activities, for example, receiving or transmitting data over a network, and storing and retrieving information in memory. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US-20140279571) in view of Rathod (US-20170293950), and further in view of Quam et al. (US-20150127174).
Claim 1
Cox teaches the following limitations:
A system comprising: a server comprising: an interface configured to receive, from provider devices, service profiles of maintenance providers, and to receive from a customer device, a service request ([0007] A server is in communication with the customer device and the plurality of contractor devices and is configured to receive a service request for the HVAC system from the customer device, to receive the contractor information from each of the contractor devices); and

a controller configured to: determine, from among the maintenance providers, candidate maintenance providers capable of fulfilling the service request based on the service profiles ([0007] server is configured to... apply a selection criteria to the received contractor information, to determine at least one potential contractor for the service request based on the application of the selection criteria);

generate a provider page to display data of the service request for a provider device of each of the candidate maintenance providers ([0008] server is configured to... communicate the service request to the associated contractor device for the at least one potential contractor), and to receive a reply communication to the service request by one or more replying maintenance providers among the candidate maintenance providers ([0008] server is configured to... receive an acceptance of the service request from a designated contractor from the at least one potential contractor);

generate a customer page to display, on the customer device, a list of the one or more replying maintenance providers, each entry of the list including a name, the reply communication, and at least one performance metric of each of the one or more replying maintenance providers (Fig. 7 Contractor Name, Phone Number, Rating, Availability, Est. Arrival Time, Est. Completion Time; [0090] With reference to FIG. 7, an example screenshot of a customer device 12 displaying particular contractors is shown; [0091] The screenshot includes a contractor information display; [0092] The contractor information display 702 displays corresponding contractor information for the contractors. For example, the contractor information display 702 includes a table with columns indicating: "Contractor Name," "Phone Number," "Company," "Certifications/Specialties," "Rating," "Parts?," "Tools?," "Availability," Est. Arrival Time," and "Est. Completion Time.");

receive a selection by the customer device indicating, from among the list of the one or more replying maintenance providers, a selected maintenance provider for performing the service request ([0007] server is configured to... receive a selection indicating a designated contractor from the at least one potential contractor to perform the service request for the HVAC system, and to communicate the selection to the server; [0090] From the display shown in FIG. 7, a customer may select a particular contractor to handle a particular service request);

However, Cox does not explicitly teach the following limitations:
generate a communication page to exchange one or more messages between the customer device and at least one replying maintenance provider;
generate a booking request for the selected maintenance provider; and
in response to receiving acceptance of the booking request by the selected maintenance provider, provide customer contact information to the selected maintenance provider to facilitate performance of the service request.

Rathod, in the same field of endeavor, teaches the following limitations:
generate a communication page to exchange one or more messages between the customer device and at least one replying maintenance provider ([0002] presenting on map on-demand service providers... and matched current or prospective or potential customers... and facilitating them including enable them to… send or receive messages; [0110] user 433 can select one or more service provider icons on map and can ask for fare, compare, bid, offer, chat, send message to one or more service providers);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the service provider management system of Cox with the limitations taught by Rathod. One of ordinary skill in the art would have been motivated to make this modification for the benefit of directly enabling service providers and consumers to transact with each other on their own terms (Rathod – [0007]).

However, Cox, in combination with Rathod, does not explicitly teach the following limitations:
generate a booking request for the selected maintenance provider; and
in response to receiving acceptance of the booking request by the selected maintenance provider, provide customer contact information to the selected maintenance provider to facilitate performance of the service request.

Quam, in the same field of endeavor, teaches the following limitations:
generate a booking request for the selected maintenance provider ([0074] Once a customer identifies a potentially suitable contractor, the customer may submit a request 212 for that contractor to contact the customer); and

in response to receiving acceptance of the booking request by the selected maintenance provider, provide customer contact information to the selected maintenance provider to facilitate performance of the service request ([0074] The contractor may then receive the request 214 from the customer through a contractor portal 204 and the selected contractor may contact the customer).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the service provider management system of Cox and the communication features of Rathod with the limitations taught by Quam. One of ordinary skill in the art would have been motivated to make this modification for the benefit of improving the experience of both the customer and the contractor (Quam – [0004]).

Claim 3
Cox further teaches the following limitations:
wherein the controller is configured to: modify the one or more performance metrics of the maintenance provider based on user-configured parameters, wherein the user-configured parameters include one or more of customer rating feedback supplied in response to completing service requests, a number of technicians indicated in the service profile, and a time availability indicated in the service profile ([0058] the contractor database 46 may store rating information for the particular contractor, previously inputted by other customers).

Claim 4
Cox further teaches the following limitations:
wherein the controller is configured to: modify the one or more performance metrics of the maintenance provider based on automatically tracked parameters, wherein the automatically tracked parameters include one or more of a length of time the maintenance provider has been providing services, a credit history, an average time to reply to service requests, an average time of arrival to confirmed booking requests, and a historical comparison of estimated arrival times supplied in the reply communication and actual arrival times at confirmed booking requests ([0056] The contractor device 14 may then send its GPS location, as determined by the GPS module 28, to the contractor locator/dispatch server 40, which may update the corresponding database record associated with the particular contractor to reflect the contractor's current GPS location; [0047] The system then provides updated status information for the selected contractor, such as the current location of the contractor and the estimated time of arrival of the contractor at the customer's location).

Claim 5
Cox further teaches the following limitations:
wherein the controller is configured to: generate the customer page to display, on the customer device, an interactive window for generating the service request ([0061] request for service by the particular customer may be received by the customer portal 44 from the customer device), wherein the interactive window populates selectable service options based on the service profiles of the maintenance providers ([0047] The system is similarly able to coordinate and match contractor information with customer service requests for repair and maintenance tasks for other equipment, such as electrical systems, lighting systems, plumbing systems, appliances, electronic equipment, and the like. In this way, customers are able to quickly and efficiently determine all potential contractors in the area that may be available to provide needed HVAC repair or maintenance. The customer can review all potential contractors and select the contractor that appears to the customer to be best suited for the task), and

wherein each service profile of a maintenance provider includes one or more of a type of service, a geographic area of service, available time of service, and a subcategory of service ([0007] Each contractor device is associated with a contractor at a contractor location and stores contractor information including contractor location data corresponding to the contractor location of the associated contractor and contractor availability data corresponding to an availability of the associated contractor).

Claim 7
Cox further teaches the following limitations:
wherein: the at least one performance metric of each of the one or more replying maintenance providers includes one or more of an estimated arrival window supplied in the reply communication, customer rating feedback supplied in response to completing service requests, and service charge information supplied in a corresponding service profile ([0058] the contractor database 46 may store rating information for the particular contractor, previously inputted by other customers).

Claims 8, 10-12, and 14
Claims 8, 10-12, and 14 are directed to a method that is associated with the system of Claims 1, 3-5, and 7. Claims 8, 10-12, and 14 are similar in scope to Claims 1, 3-5, and 7, and are therefore rejected under the same rationale.

Claim 15
Cox teaches the following limitations:
A non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing a method comprising: ([0128] The computer programs include processor-executable instructions that are stored on at least one non-transitory tangible computer readable medium):

Claim 15 is directed to a system that is associated with the system of Claim 1. Claim 15 is similar in scope to Claim 1, and therefore, the remainder of the claim is rejected under the same rationale.

Claims 17-19
Claims 17-19 are directed to a system that is associated with the system of Claims 3-5. Claims 17-19 are similar in scope to Claims 3-5, and are therefore rejected under the same rationale.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US-20140279571) in view of Rathod (US-20170293950), and further in view of Quam et al. (US-20150127174) and Ahmed (US-20190355077).
Claim 2
Cox further teaches the following limitations:
wherein the controller is configured to: determine the candidate maintenance providers based on one or more performance metrics of each maintenance provider ([0058] the contractor database 46 may store rating information for the particular contractor, previously inputted by other customers or retrieved from other feedback or rating services. As discussed further below, this contractor information is used by the contractor locator/dispatch server 40 to efficiently and appropriately apply selection criteria to determine a contractor or group of contractors that may be able to respond to and perform a particular repair or maintenance task); and

However, Cox, in combination with Rathod and Quam, does not explicitly teach the following limitations:
delay a time of displaying the data of the service request for one or more of the candidate maintenance providers based on the one or more performance metrics of each of the one or more of the candidate maintenance providers.

Ahmed, in the same field of endeavor, teaches the following limitations:
delay a time of displaying the data of the service request for one or more of the candidate maintenance providers based on the one or more performance metrics of each of the one or more of the candidate maintenance providers ([0071] service selection module is configured to enable the requestor to provide a request for a service, wherein the request includes a type of service required, preferred service technician, date, and time, and customer specified location where the service need to be performed. Further, the service selection module 206 is configured to enable the requestor to select preferences such as licensed service provider, insured service provider, bonded service provider, certified service provider... the system further provides details of the service provider such as... estimated time of arrival (ETA) of the service provider and distance between the service provider and the requestor before selection of the request; [0072] The server 201 starts searching the appropriate service provider and finds exact match using customer provided information; [0073] The request receiver module 212, executed by the processor 202, is configured to present or display the broadcasted request to the service provider to accept or to deny the request for a specific period of time; [0074] If no service provider accepts the service request, the geographical range location module 208 would locate a next set of defined service providers based on the request of the customer and broadcasts the service request via the broadcast module 210. This process continues until any one service provider accepts that service request).
Examiner Note: Examiner interprets the service provider qualifications (e.g., licensed, insured, bonded, certified provider) and the provider’s ETA of Ahmed as the performance metrics of the claimed invention. The system of Ahmed uses these metrics to find exact matches for the customer and to display the request to those providers for a specific time period. If no provider accepts the request, then the system finds the next best providers based on the metrics, and displays the request to those providers at a later (i.e., delayed) time.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the service provider management system of Cox, the communication features of Rathod, and the booking request features of Quam, with the limitations taught by Ahmed. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing customers with a system that allows them to get certified, licensed service providers with real positive reviews (Ahmed – [0012]), as well as providing with service providers based on their preferences first (Ahmed – [0071, 0072].

Claim 9
Claim 9 is directed to a method that is associated with the system of Claim 2. Claim 9 is similar in scope to Claim 2, and is therefore rejected under the same rationale.

Claim 16
Claim 16 is directed to a system that is associated with the system of Claim 2. Claim 16 is similar in scope to Claim 2, and is therefore rejected under the same rationale.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US-20140279571) in view of Rathod (US-20170293950), and further in view of Quam et al. (US-20150127174) and Norton et al. (US-20140108121).
Claim 6
Cox does not explicitly teach the following limitations:
wherein the controller is configured to: in response to receiving the acceptance of the booking request by the selected maintenance provider, automatically charge the selected maintenance a booking fee based on billing information in the service profile of the selected maintenance provider.

Norton, in the same field of endeavor, teaches the following limitations:
wherein the controller is configured to: in response to receiving the acceptance of the booking request by the selected maintenance provider, automatically charge the selected maintenance a booking fee based on billing information in the service profile of the selected maintenance provider ([0033] the calendar system will book the appointment (212). The appointment will be updated in the service provider's calendar... Then the service provider will be charged a booking fee for the booked appointment (216) ... the fee is debited from the service provider's account).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the service provider management system of Cox, the communication features of Rathod, and the booking request features of Quam, with the limitations taught by Norton. One of ordinary skill in the art would have been motivated to make this modification for the benefit of allowing the system to handle the booking transactions with minimal oversight, giving the service provider more time to devote to providing their services (Norton – [0117]).

Claim 13
Claim 13 is directed to a method that is associated with the system of Claim 6. Claim 13 is similar in scope to Claim 6, and is therefore rejected under the same rationale.

Claim 20
Claim 20 is directed to a system that is associated with the system of Claim 6. Claim 20 is similar in scope to Claim 6, and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Waldron (US-20210374835) describes a method facilitated by a software application wherein multitude of service providers are able to be located and retained to provide a service by a requesting user. The software application provides the service category, pricing and other parameters in addition to the geographic location of the service providers relevant to the requesting user. The geographic locations of the service providers are displayed on a graphical map within the software application of the present invention wherein the icons are configured to identify the type of service that can be provided by the service provider and further identify the time window in which the service can be delivered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        
/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627